Citation Nr: 0844042	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-00 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to July 
1953.  He also has an unverified period of inactive duty for 
training (INACDUTRA) from August 1957 to October 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, denied service connection for 
degenerative joint disease of the right knee.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has degenerative joint disease of the right knee that is due 
to any incident or event in military service or that was 
manifested to a degree of 10 percent or more within one year 
after separation from service.  


CONCLUSION OF LAW

Degenerative joint disease of the right knee was not incurred 
in or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

The veteran contends that his degenerative joint disease of 
the right knee is related to his active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for arthritis 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The Board notes that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21-24) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.6 (2008).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2008).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101, 106, 1110, 1131.  However, presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In cases where the veteran's service treatment records are 
through no fault of his own, unavailable, a heightened duty 
exists to assist the veteran in the development of the case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  In this case, VA has 
made unsuccessful attempts to obtain all of the veteran's 
missing records.  The veteran has also been advised of the 
RO's unsuccessful efforts, and was requested to send any 
pertinent records he had.  Thus, the Board concludes the VA's 
heightened duty to assist the veteran is satisfied.  

Upon review of the claims file, the veteran's available 
service treatment records contain no complaints, diagnosis, 
or treatment of a right knee condition.  Upon discharge from 
service in July 1953 and during an August 1957 periodic 
examination, clinical evaluation of the veteran's lower 
extremities was normal.  Similarly, on an August 1957 report 
of medical history, the veteran denied having or had swollen 
or painful joints and bone, joint, or other deformity.  

Post service treatment records reflect complaints of a right 
knee condition.  In September 2004, the veteran underwent a 
VA orthopedic consultation for his right knee degenerative 
joint disease.  X-rays reflected moderate spurring of medial 
compartment of the right knee with joint space still present.  
It was recommended that the veteran undergo physical therapy 
for quad strengthening; be fitted for a right hinged knee 
brace; and prescribed Liniment, an analgesic balm applied on 
the right knee twice daily as needed.  In March 2005, the 
veteran returned to his local VA outpatient treatment 
facility with complaints of right knee pain.  It was noted 
that the veteran feels that his pain is "SC [service-
connected] due to injury[.]"  In June 2000, the veteran 
underwent right knee arthroscopy with partial medial 
meniscectomy and debridement of the right knee.  Follow-up 
treatment in July 2000 continued to show right knee pain and 
a diagnosis of status post arthroscopy with mild degenerative 
joint disease.  

Based upon the evidence of record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for degenerative joint disease of the right knee.  
While the Board notes the veteran's assertions of incurring 
his right knee disability during his active military service, 
there is no indication of any right knee problems during 
service or immediately thereafter.  The evidence of record 
shows that the first time the veteran was treated for a right 
knee condition was approximately in September 2004, which is 
many years after service.  The veteran was specifically asked 
in an October 2006 letter to provide evidence that addressed 
or discussed his right knee disability in service; however, 
as of this date, no response has been received from the 
veteran.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Thus, absent any competent 
medical evidence showing a diagnosis of a right knee 
disability in service or, at the very least, medical evidence 
documenting a continuity of complaints of right knee problems 
since service discharge, the Board does not find the 
veteran's statement of his right knee disability being 
related to service to be credible.

However, assuming without deciding that the veteran had a 
right knee disability during service and following his 
discharge from service, he has not brought forth competent 
evidence that his current status post arthroscopy with mild 
degenerative joint disease is related to his service.  

Given the service treatment records, which reflect normal 
findings of the lower extremities upon discharge in July 
1953, the absence of complaint or treatment until several 
years after service, and the absence of any medical evidence 
relating the veteran's symptoms to service, the Board finds 
that the evidence weighs against the veteran's claim.  
Continuity of symptomatology has not been established.  There 
is no probative medical evidence suggesting a link between 
the veteran's period of service and his degenerative joint 
disease of the right knee.  

The Board is aware of the veteran's contentions that his 
right knee disability is somehow etiologically related to 
service; however, as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
his assertion as to the existence, nature and etiology of the 
current diagnosis is of no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Without evidence of a 
chronic right knee disability in service, degenerative joint 
disease (arthritis) within the first post-service year and 
with no evidence of a nexus between a right knee disability 
and service, service connection for such disability is not 
warranted.  

The preponderance of the evidence is against the claim for 
service connection for degenerative joint disease of the 
right knee, and there is no doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  
The Board finds that the VCAA notice requirements have been 
satisfied by the November 2004 letter.  In the November 2004 
letter, VA informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records and medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held, among other things, 
that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  In the present 
appeal, the VCAA notice to the veteran did not include the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.  Despite 
the inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concluded above that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained some of the veteran's 
service treatment records, VA outpatient treatment records 
from October 1997 to April 2005, and private treatment 
records dated June 2000 to March 2001.  The Board notes that 
searches were made to obtain all of the veteran's service 
treatment records from the National Personnel Records Center 
(NPRC) records.  The NPRC responded in July 2007, that the 
veteran's records are fire-related and the best available 
copies of documents pertaining to the veteran's service have 
been submitted.  The Board nevertheless recognizes that it 
has a heightened duty to explain its findings and conclusions 
because of the missing records and to carefully consider the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).

Although an examination or an opinion was not obtained in 
connection with the veteran's claim, the Board finds that VA 
was not under an obligation to provide an examination, as 
such is not necessary to make a decision on the claim.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d).  

Here, the evidence does not indicate that the veteran's 
disability may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a causal connection 
between the disability and service).  In this case, the 
veteran has not brought forth evidence suggestive of a causal 
connection between the claimed disability and his active 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between his disability and 
service, and the veteran has not provided such evidence or 
indicated where such evidence may be found.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for degenerative joint 
disease of the right knee is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


